DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-8, 10-12, 18, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherill US 6,508,163 (hereafter Weatherill) and further in view of Siegfried DE102013000042 published 7 Nov. 2013 as translated by EPO (hereafter Siegfried).

Regarding claim 1, Weatherill teaches an expansion chamber (chamber of funnel 1), comprising:
a chamber body (body of funnel 1) defined as having a top portion (open top portion of funnel 1; col 3 lines 40-46) above a bottom portion (open bottom portion of funnel 1; col 3 lines 47-53) separated by a horizontal plane (as labeled below), wherein both the top portion and the bottom portion cooperatively form a hollow chamber volume (volume of funnel 1) configured to temporarily contain an expansion of bubbles during an aeration process for aerating a liquid, including being wine or other alcoholic beverages (col 3 lines 40-53, Fig 4);
wherein the bottom portion has a bottom opening (bottom opening of funnel 1 through which wine is returned to the bottle), wherein the bottom opening is configured to engage an opening of an uncorked and/or opened wine bottle (bottle 9; as shown in Figs 3-4);
wherein the top portion has a top opening (top opening of funnel 1), the top portion being disposed above the opening of the uncorked and/or opened bottle when the bottom opening is engaged with the opening of the uncorked and/or opened bottle (as shown in Figs 3-4);
wherein the hollow chamber volume is configured to be in fluid communication with an inside of the uncorked and/or opened bottle when the bottom opening is engaged with the opening of the uncorked and/or opened bottle (col 3 lines 40-53, Figs 3-4);
wherein a maximum inside diameter of the hollow chamber volume is aligned in the horizontal plane (as shown below) and is cooperatively formed between the top and bottom portions (where the maximum inside diameter is shown in Fig 3 as being from near the top of the funnel);
wherein, when the expansion chamber is oriented with the top opening directly above the bottom opening, an entirety of an inside surface of the hollow chamber volume of the chamber body is internally sloped to drain all the liquid out through the bottom opening (col 3 lines 40-53, as shown in Fig 4),
wherein the top opening and the bottom opening are the only openings in the expansion chamber (where the wall of chamber 1 does not have any openings other than the top and bottom in Figs 3-4).
[AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (Bottom opening)][AltContent: textbox (Top opening)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[AltContent: textbox (Horizontal plane)][AltContent: textbox (Top portion)][AltContent: connector][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Weatherill does not state wherein the maximum inside diameter is at least 2.50 inches.
Siegfried teaches an expansion chamber (chamber of 2) comprising a chamber body (body of 2); a top portion (portion of opening of 25); a bottom portion has a bottom opening (opening of 6), wherein the bottom opening is configured to engage an opening (opening of 5) of an uncorked and/or opened wine bottle (bottle 1). Siegfried further teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum inside diameter (where the maximum inside diameter is shown in Fig 3 as being from near the top of the funnel) of Weatherill by incorporating the 2 to 8 inch top opening of Siegfried (¶7) in order to affect degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (2.5 to 8 inches) of the Siegfried and claimed maximum inside diameter (where the maximum inside diameter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside diameter is at least 2.50 inches, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 2, Weatherill in view of Siegfried teaches all the limitations of claim 1.
Weatherill does not teach wherein the maximum inside diameter is at least 2.75 inches and less than 4.5 inches.
Siegfried teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (2.75 to 4.5 inches) of the Siegfried and claimed maximum inside diameter (where the maximum inside diameter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside diameter is at least 2.75 inches and less than 4.5 inches, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 3, Weatherill in view of Siegfried teaches all the limitations of claim 1.
Weatherill does not teach wherein the maximum inside diameter is at least 3.0 inches and less than 4.25 inches.
Siegfried teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (3.0 to 4.25 inches) of the Siegfried and claimed maximum inside diameter (where the maximum inside diameter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside diameter is at least 3.0 inches and less than 4.25 inches, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 4, Weatherill in view of Siegfried teaches all the limitations of claim 1.
Weatherill does not teach wherein the maximum inside diameter is at least 3.25 inches and less than 4 inches.
Siegfried teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (3.25 to 4 inches) of the Siegfried and claimed maximum inside diameter (where the maximum inside diameter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside diameter is at least 3.25 inches and less than 4 inches, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 5, Weatherill in view of Siegfried teaches all the limitations of claim 1.
Weatherill does not teach wherein the maximum inside diameter is at least 3.50 inches and less than 3.75 inches.
Siegfried teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (3.50 to 3.75 inches) of the Siegfried and claimed maximum inside diameter (where the maximum inside diameter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside diameter is at least 3.50 inches and less than 3.75 inches, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 6, Weatherill in view of Siegfried teaches all the limitations of claim 1.
Weatherill does not teach wherein the maximum inside diameter is 3.625 inches plus or minus 10%.
Siegfried teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (3.625 within 10%) of the Siegfried and claimed maximum inside diameter (where the maximum inside diameter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside diameter is 3.625 within 10%, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 7, Weatherill in view of Siegfried teaches all the limitations of claim 1. Weatherill further teaches where the expansion chamber (chamber of 1 in Fig 4) aerates wine and where a bubble chamber can be transparent in order to see the wine being aerated (col 4 lines 33-41).
Weatherill does not teach wherein the expansion chamber is optically transparent or translucent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expansion chamber of Weatherill (chamber of 1 in Fig 4) by incorporating the transparent material of the Weatherill bubble chamber in order to see the wine being aerated (col 4 lines 33-41).

Regarding claim 8, Weatherill in view of Siegfried teaches all the limitations of claim 1. Weatherill further teaches a sealing element (shown below) attached to the bottom opening of the expansion chamber, wherein the sealing element is configured to seal against an inside surface, a top surface or an outside surface of the opening of the uncorked and/or opened bottle.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Sealing element)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Regarding claim 10, Weatherill in view of Siegfried teaches all the limitations of claim 1. Weatherill further teaches wherein the hollow chamber volume is in fluid communication with surrounding air through the top opening (as shown in Fig 4, where the top is open and a fluid path exists from the air surrounding the top all the way into the bottle).

Regarding claim 11, Weatherill in view of Siegfried teaches all the limitations of claim 1. Weatherill further teaches wherein a middle portion and/or the top portion of the expansion chamber is larger in cross-sectional area with respect to the horizontal plane as compared to the bottom portion of the expansion chamber (as shown in Fig 3 where the bottom portion is the narrowest portion).

Regarding claim 12, Weatherill in view of Siegfried teaches all the limitations of claim 1. 
Weatherill does not teach wherein a middle portion of the expansion chamber is larger in cross-sectional area with respect to the horizontal plane as compared to the bottom portion and the top portion of the expansion chamber
Siegfried teaches where the shape can be spherical, and where the shape affects the degassing, ventilation, and stability (¶9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the Weatherill expansion chamber (chamber of 1) to be the spherical shape of the Siegfried expansion chamber in order to affect degassing, ventilation, and stability (¶9-10). The modification would result in wherein a middle portion of the expansion chamber is larger in cross-sectional area with respect to the horizontal plane as compared to the bottom portion and the top portion of the expansion chamber.
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where a middle portion of the expansion chamber is larger in cross-sectional area with respect to the horizontal plane as compared to the bottom portion and the top portion of the expansion chamber, in order to affect the degassing, ventilation, and stability (¶9-10).
MPEP §2144.04 IV B states that a mere change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modifify the shape of the chamber of Weatherill (chamber 1), such as to where a middle portion of the expansion chamber is larger in cross-sectional area with respect to the horizontal plane as compared to the bottom portion and the top portion of the expansion chamber, as a matter of obvious design choice (MPEP §2144.04 IV B).

Regarding claim 18, Weatherill in view of Siegfried teaches all the limitations of claim 1. Weatherill further teaches wherein the top opening is larger in comparison to the bottom opening (as shown in Figs 3-4, funnel shape).

Regarding claim 20, Weatherill teaches an expansion chamber (chamber of funnel 1), comprising:
a chamber body (body of funnel 1) defined as having a top portion (open top portion of funnel 1; col 3 lines 40-46) above a bottom portion (open bottom portion of funnel 1; col 3 lines 47-53) separated by a horizontal plane (as shown below), wherein both the top portion and the bottom portion cooperatively form a hollow chamber volume (volume of funnel 1) configured to temporarily contain an expansion of bubbles during an aeration process for aerating a liquid, being wine or other alcoholic beverages (col 3 lines 40-53, Fig 4);
wherein the bottom portion has a bottom opening (bottom opening of funnel 1 through which wine is returned to the bottle), wherein the bottom opening is configured to engage an opening of an opened alcoholic beverage (bottle 9; as shown in Figs 3-4);
wherein the top portion has a top opening (top opening of funnel 1), the top portion being disposed above the opening of the opened alcoholic beverage when the bottom opening is engaged with the opening of the opened alcoholic beverage (as shown in Figs 3-4);
wherein the hollow chamber volume is configured to be in fluid communication with an inside of the opened alcoholic beverage when the bottom opening is engaged with the opening of the opened alcoholic beverage (col 3 lines 40-53, Figs 3-4);
wherein a maximum inside perimeter of the hollow chamber volume is aligned in the horizontal plane (as shown below) and is cooperatively formed between the top and bottom portions (as shown in Fig 3, where the maximum inside perimeter is near the top).
[AltContent: textbox (Horizontal plane)][AltContent: textbox (Top portion)][AltContent: connector][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Weatherill further teaches wherein the bottom opening has a minimum inside diameter such that it fits inside a wine bottle and fluidly connects the funnel to the inside of the bottle (col 3 lines 47-53, as shown in Figs 3-4).
Weatherill does not teach:
wherein the bottom opening has a minimum inside diameter of 0.45 inches or greater;
wherein the maximum inside perimeter encompasses a cross-sectional area of at least 4.91 inches squared; and
wherein the chamber body is formed as a single continuous part.
MPEP §2144.07 states that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber body such that the entirety of the chamber body including the bottom opening comprises a single continuous part as a matter of obvious design choice (MPEP §2144.07, where the chamber body 1 is not taught to include openings other than the top and bottom openings).
MPEP §2144.04 IV A states that changes in size are not sufficient to patentably distinguish over the prior art. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the minimum inside diameter of Weatherill (diameter of bottom of funnel 1) such that the minimum inside diameter is 0.45 inches or greater as a matter of obvious design choice (MPEP §2144.04 IV A) and in order to fit inside a wine bottle and fluidly connect the funnel to the inside of the bottle (col 3 lines 47-53, as shown in Figs 3-4).
Siegfried teaches an expansion chamber (chamber of 2) comprising a chamber body (body of 2); a top portion (portion of opening of 25); a bottom portion has a bottom opening (opening of 6), wherein the bottom opening is configured to engage an opening (opening of 5) of an uncorked and/or opened wine bottle (bottle 1). Siegfried further teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum inside perimeter (where the maximum inside diameter is shown in Fig 3 as being from near the top of the funnel) of Weatherill by incorporating the 2 to 8 inch top opening of Siegfried (¶7, where a diameter of 2.5 inches is a perimeter of 4.91 square inches) in order to affect degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (4.91 to 50.25 square inches) of the Siegfried and claimed maximum inside perimeter (where the maximum inside perimeter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside perimeter is at least 4.91 square inches, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 21, Weatherill in view of Siegfried teaches all the limitations of claim 20.
Weatherill does not teach wherein the cross-sectional area of the maximum inside perimeter is at least 5.94 inches squared and equal to or less than 14.13 inches squared.
Siegfried further teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum inside perimeter (where the maximum inside diameter is shown in Fig 3 as being from near the top of the funnel) of Weatherill by incorporating the 2 to 8 inch top opening of Siegfried (¶7, where a diameter of 2.75 inches is a perimeter of 5.94 square inches and a diameter of 4.3 inches is a perimeter of 14.13 square inches) in order to affect degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (5.94 to 14.94 square inches) of the Siegfried and claimed maximum inside perimeter (where the maximum inside perimeter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside perimeter is at least 4.91 square inches and equal to or less than 14.13 square inches, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 22, Weatherill in view of Siegfried teaches all the limitations of claim 20.
Weatherill does not teach wherein the cross-sectional area of the maximum inside perimeter is at least 7.07 inches squared and equal to or less than 13.35 inches squared.
Siegfried further teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum inside perimeter (where the maximum inside diameter is shown in Fig 3 as being from near the top of the funnel) of Weatherill by incorporating the 2 to 8 inch top opening of Siegfried (¶7, where a diameter of 3 inches is a perimeter of 7.07 square inches and a diameter of 4.1 inches is a perimeter of 13.35 square inches) in order to affect degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (7.07 to 13.35 square inches) of the Siegfried and claimed maximum inside perimeter (where the maximum inside perimeter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside perimeter is at least 7.07 square inches and equal to or less than 13.35 square inches, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 23, Weatherill in view of Siegfried teaches all the limitations of claim 20.
Weatherill does not teach wherein the cross-sectional area of the maximum inside perimeter is at least 8.3 inches squared and equal to or less than 12.56 inches squared.
Siegfried further teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum inside perimeter (where the maximum inside diameter is shown in Fig 3 as being from near the top of the funnel) of Weatherill by incorporating the 2 to 8 inch top opening of Siegfried (¶7, where a diameter of 3.25 inches is a perimeter of 8.30 square inches and a diameter of 4 inches is a perimeter of 12.56 square inches) in order to affect degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (7.07 to 13.35 square inches) of the Siegfried and claimed maximum inside perimeter (where the maximum inside perimeter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside perimeter is at least 7.07 square inches and equal to or less than 13.35 square inches, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 24, Weatherill in view of Siegfried teaches all the limitations of claim 20.
Weatherill does not teach wherein the cross-sectional area of the maximum inside perimeter is at least 8.3 inches squared and equal to or less than 12.56 inches squared.
Siegfried further teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum inside perimeter (where the maximum inside diameter is shown in Fig 3 as being from near the top of the funnel) of Weatherill by incorporating the 2 to 8 inch top opening of Siegfried (¶7, where a diameter of 3.5 inches is a perimeter of 9.62 square inches and a diameter of 3.75 inches is a perimeter of 11.04 square inches) in order to affect degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (9.62 to 11.04 square inches) of the Siegfried and claimed maximum inside perimeter (where the maximum inside perimeter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside perimeter is at least 9.62 square inches and equal to or less than 11.04 square inches, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 25, Weatherill in view of Siegfried teaches all the limitations of claim 20.
Weatherill does not teach wherein the cross-sectional area of the maximum inside perimeter is at least 8.3 inches squared and equal to or less than 12.56 inches squared.
Siegfried further teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum inside perimeter (where the maximum inside diameter is shown in Fig 3 as being from near the top of the funnel) of Weatherill by incorporating the 2 to 8 inch top opening of Siegfried (¶7, where a diameter of 3.6 inches is a perimeter of 10.32) in order to affect degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (10.32 square inches within 10%) of the Siegfried and claimed maximum inside perimeter (where the maximum inside perimeter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside perimeter is 10.32 square inches within 10%, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 26, Weatherill in view of Siegfried teaches all the limitations of claim 20. Weatherill further teaches wherein the bottom opening has a minimum inside diameter such that it fits inside a wine bottle and fluidly connects the funnel to the inside of the bottle (col 3 lines 47-53, as shown in Figs 3-4).
Weatherill does not teach wherein the bottom opening has a minimum inside diameter of 0.45 inches or greater.
MPEP §2144.04 IV A states that changes in size are not sufficient to patentably distinguish over the prior art. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the minimum inside diameter of Weatherill (diameter of bottom of funnel 1) such that the minimum inside diameter is 0.45 inches or greater as a matter of obvious design choice (MPEP §2144.04 IV A) and in order to fit inside a wine bottle and fluidly connect the funnel to the inside of the bottle (col 3 lines 47-53, as shown in Figs 3-4).

Regarding claim 27, Weatherill in view of Siegfried teaches all the limitations of claim 20. 
Weatherill does not teach wherein the entirety of the chamber body including the bottom opening comprises a continuous single wall of material.
MPEP §2144.07 states that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber body such that the entirety of the chamber body including the bottom opening comprises a continuous single wall of material as a matter of obvious design choice (MPEP §2144.07, where the chamber body 1 is not taught to include openings other than the top and bottom openings).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherill in view of Siegfried as applied to claim 8 above, and further in view of Lau US 2016/0175782 (hereafter Lau).

Regarding claim 9, Weatherill in view of Siegfried teaches all the limitations of claim 8. 
Weatherill does not state wherein the sealing element comprises an elastic or rubber-like material.
Lau teaches a wine aerator (Fig 1) where a sealing element (element comprising 110 in Fig 1) attached to the bottom opening (opening of 108 near 105 in Fig 2) of the expansion chamber, wherein the sealing element is configured to seal against an inside surface opening of the uncorked and/or opened bottle, where the seal is a silicon rubber seal in order to allow a press fit seal (¶41)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element of Weatherill (shown above) by incorporating the rubber seal element of Lau in order to allow a press fit seal (¶41).
Further, MPEP §2144.07 states that choosing a material based on its suitability for its intended use supported a prima facie obviousness determination. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element of Weatherill (shown above) by incorporating an elastic or rubber-like material in order to provide a seal and be deformable.


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherill in view of Siegfried as applied to claim 1 above, and further in view of Kuru et al US 2014/0120226 (hereafter Kuru).

Regarding claims 13-14, Weatherill in view of Siegfried teaches all the limitations of claim 1. 
Weatherill does not teach wherein the top opening comprises a pour spout; wherein the top opening of the expansion chamber is asymmetrically shaped due to the pour spout, and wherein the bottom opening is symmetrically shaped.
Kuru teaches a wine aerator (Fig 1) wherein the top opening comprises a pout spout (26) in order to allow no drop pouring from the top opening (¶31). Kuru teaches wherein the top opening of the expansion chamber is asymmetrically shaped due to the pour spout in order to allow no drop pouring from the top opening (¶31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top opening of Weatherill (Fig 4) by incorporating the pouring spout at the top opening of Kuru (26 in Fig 1) in order to allow no drop pouring from the top opening (¶31).
The modification would result in wherein the top opening comprises a pour spout; wherein the top opening of the expansion chamber is asymmetrically shaped due to the pour spout, and wherein the bottom opening is symmetrically shaped.

Regarding claim 15, Weatherill in view of Siegfried and Kuru teaches all the limitations of claim 13. Weatherill further teaches wherein the bottom opening of the expansion chamber is configured to fit inside of the opening of the uncorked and/or opened wine bottle (as shown in Figs 3-4).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherill in view of Siegfried as applied to claim 1 above, and further in view of Gaeta et al D810507 (hereafter Gaeta).

Regarding claim 16, Weatherill in view of Siegfried teaches all the limitations of claim 1. 
Weatherill does not teach a plurality of vertically disposed faux mold lines disposed on the outside surface of the chamber body.
Gaeta teaches an aerator/mixer (Figs 1-2) including a plurality of vertically disposed faux mold lines disposed on the outside surface of the chamber body in order to be ornamental (Description and Claim). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber of Weatherill (1) by incorporating the faux mold lines of Gaeta (Figs 1-2) in order to be ornamental (Description and Claim). 


Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherill in view of Siegfried as applied to claim 1 above, and further in view of Verbicky US 2013/0255505 (hereafter Verbicky). 

Regarding claim 17, Weatherill in view of Siegfried teaches all the limitations of claim 1. 
Weatherill does not teach wherein the chamber body consists of a polymer.
Verbicky teaches where the chamber consists of acrylic in order to be clear (¶74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expansion chamber of Weatherill (1) by incorporating the polymer material of Verbicky in order to be clear and allow injection molding (¶74).
Further, MPEP §2144.07 states that choosing a material based on its suitability for its intended use supported a prima facie obviousness determination. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expansion chamber of Weatherill (1) by incorporating a polymer material in order to allow injection molding (¶74) and as plastic is a knows material for manufacture.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherill US 6,508,163 (hereafter Weatherill) and further in view of Siegfried DE102013000042 published 7 Nov. 2013 as translated by EPO (hereafter Siegfried) and Kuru et al US 2014/0120226 (hereafter Kuru).

Regarding claim 19, Weatherill teaches an expansion chamber (chamber of funnel 1), comprising:
a chamber body (body of funnel 1) defined as having a top portion (open top portion of funnel 1; col 3 liens 40-46) above a bottom portion (open bottom portion of funnel 1; col 3 lines 47-53) separated by a horizonal plane (as shown below), wherein both the top portion and the bottom portion cooperatively form a hollow chamber volume (volume of funnel 1) configured to temporarily contain an expansion of bubbles during an aeration process for aerating a liquid, being wine or other alcoholic beverages (col 3 lines 40-53, Fig 4);
wherein the bottom portion has a bottom opening (bottom opening of funnel 1 through which wine is returned to the bottle), wherein the bottom opening is configured to engage inside an opening of an opened alcoholic beverage (bottle 9; as shown in Figs 3-4);
wherein the top portion has a top opening, the top portion (top opening of funnel 1) being disposed above the opening of the opened alcoholic beverage when the bottom opening is engaged with the opening of the opened alcoholic beverage (as shown in Figs 3-4);
wherein the hollow chamber volume is configured to be in fluid communication with an inside of the opened alcoholic beverage when the bottom opening is engaged with the opening of the opened alcoholic beverage (col 3 lines 40-53, Figs 3-4);
wherein a maximum inside diameter of the hollow chamber volume is aligned in the horizontal plane (as shown below) and is cooperatively formed between the top and bottom portions (where the maximum inside diameter is shown in Fig 3 as being from near the top of the funnel), 
a sealing element attached to the bottom opening of the expansion chamber (shown below),
wherein the sealing element is configured to seal between an inside surface of the opened alcoholic beverage and an outside surface of the bottom opening (shown below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Sealing element)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

[AltContent: textbox (Horizontal plane)][AltContent: textbox (Top portion)][AltContent: connector][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Weatherill further teaches where the expansion chamber (chamber of 1 in Fig 4) aerates wine and where a bubble chamber can be transparent in order to see the wine being aerated (col 4 lines 33-41).
Weatherill does not teach:
wherein the chamber body is optically transparent and/or translucent;
wherein the top portion comprises a pour spout;
wherein the maximum inside diameter is 3.625 inches plus or minus 10%; and
wherein the entirety of the chamber body including the bottom opening comprises a continuous single wall of material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expansion chamber of Weatherill (chamber of 1 in Fig 4) by incorporating the transparent material of the Weatherill bubble chamber in order to see the wine being aerated (col 4 lines 33-41).
MPEP §2144.07 states that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber body such that the entirety of the chamber body including the bottom opening comprises a continuous single wall of material as a matter of obvious design choice (MPEP §2144.07, where the chamber body 1 is not taught to include openings other than the top and bottom openings).
Kuru teaches a wine aerator (Fig 1) wherein the top opening comprises a pout spout (26) in order to allow no drop pouring from the top opening (¶31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top opening of Weatherill (Fig 4) by incorporating the pouring spout at the top opening of Kuru (26 in Fig 1) in order to allow no drop pouring from the top opening (¶31). The modification would result in wherein the top opening comprises a pour spout.
Siegfried teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (3.625 within 10%) of the Siegfried and claimed maximum inside diameter (where the maximum inside diameter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside diameter is 3.625 within 10%, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).





Response to Argument
The following is a response to Applicant’s arguments filed 16 May. 2022:

Applicant argues that the claim objections are overcome by amendment.
Examiner agrees and the objections are withdrawn.

Applicant argues that that 112a rejection of claims 1-27 should be withdrawn.
Examiner disagrees and the rejection is maintained.

Regarding the rejection of claim 1, Applicant argues that “It goes against everything the Applicant is teaching if there were more openings besides the top and bottom openings as shown and taught in the specification and figures”, citing ¶145 and 159-160 for support.
The claim 1 limitation “wherein the top and the bottom opening are the opening are the only openings in the expansion chamber” is a negative limitation which excludes any openings other than the top and bottom openings. As argued by Applicant, “There is not a single figure provided in the specification that show additional openings along the retention chamber wall, as all of the embodiments show just one top opening and one bottom opening.”
MPEP §2173.05(i) states that “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984).” MPEP §2173.05(i) further states that “The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”
Applicant does not discuss additional openings in the expansion chamber, thus no support exists for excluding additional openings.

Regarding the claim 19 limitation “wherein the entirety of the chamber body including the bottom opening comprises a continuous single wall of material”, Applicant argues that support exists in Fig 79. 
Examiner disagrees. Fig 79 shows only a cross section of the chamber body and therefore does not show the chamber body as a continuous single wall of material. The Figures show that the chamber body holds the expansion of bubbles, but does not go into enough detail to show that the chamber body comprises a continuous single wall of material.

Regarding the claim 20 limitation “wherein the chamber body is formed as a single continuous part”, Applicant argues that support exists in Fig 79. 
Examiner disagrees. Fig 79 shows only a cross section of the chamber body and therefore does not show the chamber body as a single continuous part. The Figures show that the chamber body holds the expansion of bubbles, but does not go into enough detail to show that the chamber body is formed of a single continuous part.

Applicant argues that the 112b rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Applicant argues that part 1 of Weatherill has no top portion.
Examiner disagrees. For instance, the top flange is part of the top portion as labeled in the Figure below:
[AltContent: textbox (Horizontal plane)][AltContent: textbox (Top portion)][AltContent: connector][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776